Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 21, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  132399 & (48)                                                                                         Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices


  FEI COMPANY, f/k/a U. S. CONVEYOR,
  INC., n/k/a FABRICATING ENGINEERS
  COMPANY,
               Plaintiff-Appellant,
                                                                     SC: 132399
  v                                                                  CoA: 268700
                                                                     Macomb CC: 05-4891-CK
  REPUBLIC BANK. S.E.,
             Defendant-Appellee.
  ____________________________________


                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 21, 2006                   _________________________________________
                                                                                Clerk